TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00857-CR



                             Richard Deangelo Dunlap, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 68,725, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Richard Deangelo Dunlap seeks to appeal from a judgment of conviction for assault

on a public servant. See Tex. Penal Code Ann. § 22.01 (West 2011). The trial court has certified

that: (1) this is a plea bargain case and Dunlap has no right of appeal, and (2) Dunlap waived the

right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: January 31, 2012

Do Not Publish